Citation Nr: 9921109	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-05 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a scar of the right 
upper leg, residual of a shell fragment wound.  

2.  Entitlement to an increased rating for residuals of a shell 
fragment wound to the left ankle with flexor pollicus tendon 
damage with hammertoe effect, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.  

This matter arises from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board or BVA) for resolution.  The 
issue of entitlement to an increased rating will be addressed in 
the REMAND portion of this decision.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been obtained by the RO. 

2.  The veteran was wounded in combat during the Battle of the 
Bulge in World War II.  

3.  The veteran's currently diagnosed scar on his right upper leg 
near the groin cannot reasonably be disassociated from his active 
service.  



CONCLUSION OF LAW

A scar on the upper right leg, residual of a shell fragment 
wound, was incurred during active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim 
is "well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the 
Board finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record are 
viewed in the light most favorable to that claim.  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  

The veteran's service medical records show that he sustained 
shell fragment wounds from an exploding enemy 88 millimeter shell 
during the Battle of the Bulge in World War II.  The records show 
that the veteran was wounded in his left ankle and foot, but do 
not document that he sustained an injury to his right upper leg 
in the groin area at that time.  In addition, postservice 
clinical treatment records do not reflect treatment for any 
wounds to the upper right leg.  

In April 1998, the veteran appeared at a personal hearing before 
a Hearing Officer at the RO in which he testified that, during 
the Battle of the Bulge, he was wounded in his upper right leg 
near the crotch.  According to the veteran, that injury occurred 
at the same time that he sustained the wounds to his left ankle 
and foot.  He indicated that, at the time, all attention was 
focused on his more severe left lower extremity injury, and, when 
a medic noticed blood emanating from his upper right leg, he 
directed the veteran to place his finger over the wound to stanch 
the blood flow.  The veteran testified that he had been given 
morphine, and could not recall any specific treatment for the 
upper right leg wound, but indicated that the scar remained.  He 
stated that the scar would become tender in the summer time, and 
that it was further irritated by sweat.  He also indicated that 
he had not received any medical treatment for the scar since the 
time of his initial wounding.  

In June 1998, the veteran underwent a VA rating examination at 
which he reported having been wounded in service in the right 
upper leg near the groin area.  He also indicated that he had not 
sustained any other injury in that area since the time of his 
initial wounding or undergone treatment for the residual scar.  
On examination, the veteran was found to have a scar high in the 
right groin, which was found to be six centimeters in length, and 
was found to be nontender.  In addition, no limitation of 
function of the groin resulting from the scar was found.  The 
examiner rendered a diagnosis of shell fragment scar in the right 
groin.  

The Board has reviewed the medical evidence as discussed above, 
and concludes that the evidence supports a grant of service 
connection for a scar of the upper right leg near the groin area.  
The Board recognizes that the veteran's service medical records 
are negative for that specific injury, and that the veteran has 
not sought treatment for his upper right leg scar since the time 
of his initial wounding.  However, the Board notes that the wound 
to the veteran's upper right leg was relatively minor in nature, 
and, as it likely did not pose any significant problem at the 
time, it may have been overlooked, in light of his more serious 
left ankle and foot shrapnel wounds.  

Further, the Board finds that the veteran's account of his 
wounding during the Battle of the Bulge, described in his hearing 
testimony of April 1998, to be credible in light of the 
supporting evidence.  The Board finds that the injury described 
by the veteran is consistent with the type of exigent 
circumstances of service which were prevalent in the European 
theater during the winter of 1944-45.  See 38 U.S.C.A. § 1154(b) 
(West 1991).  Further, the report of the June 1998 rating 
examination contains the examiner's diagnosis of a shell fragment 
scar in the right groin area.  In this regard, the Board would 
observe that it is highly unlikely that the veteran sustained a 
shell fragment wound in that area after his period of active 
service. 

In consideration of all the evidence of record, including the VA 
examiner's diagnosis of a shell fragment wound scar in the area 
of the right groin, and the veteran's credible account of his 
wounding, with an explanation of why such a wound might not have 
been noted in his service medical records given its relatively 
minor nature, the Board finds that a nexus, or link, has been 
established between the veteran's scar of the upper right leg 
near the groin area and his active service. The Board finds that 
the preponderance of the available evidence weighs in the 
veteran's favor, and therefore service connection for a scar of 
the upper right leg near the groin area is established.  See 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  The 
Board recognizes that the RO may not have had an opportunity to 
review and evaluate the report of the June 1998 rating 
examination.  However, as that evidence fulfills the nexus 
requirement and provides sufficient evidence to warrant a grant 
of service connection, the Board finds that the veteran is not 
prejudiced by the allowance of his claim.  


ORDER

Subject to the statutes and regulations governing the award of 
monetary benefits, service connection for a scar of the right 
upper leg, residual of a shell fragment wound, is granted.   


REMAND

The Board is of the opinion that additional action is required by 
the RO prior to any further review by the BVA of the veteran's 
increased rating claim.  In July 1998, additional relevant 
evidence was associated with the claims file, consisting of 
rating examination reports dated in June and July 1998.  The 
Board notes that that evidence was received while the claims file 
was still retained by the RO, and was considered in connection 
with a claim not currently on appeal to the Board. Whether the 
information contained in the examination reports would, if 
considered by the agency of original jurisdiction, warrant 
assignment of an evaluation in excess of 20 percent for the 
veteran's residuals of a shell fragment wound of the left ankle, 
with flexor pollicus tendon damage with hammer toe effect, is an 
issue which should be initially addressed by the RO.  It would 
appear that the RO did not review and evaluate that evidence in 
connection with the veteran's claim for an increased evaluation, 
as a rating decision addressing the examination reports in 
question, in connection with the increased rating claim currently 
on appeal, is not contained in the veteran's claims file.  The 
Board also notes that any pertinent evidence must be referred to 
the RO for review and preparation of a Supplemental Statement of 
the Case (SSOC), unless that procedural right has been waived by 
the veteran.  See 38 C.F.R. § 20.1304(c) (1998).  Furthermore, it 
does not appear from the record that that the veteran has waived 
his procedural right to have the evidence in question considered 
by the RO.  At his personal hearing of April 1998, the veteran 
requested that in the event of an unfavorable decision, that 
"the records be forwarded to the BVA . . . at the earliest 
opportunity."  However, by that statement, the veteran did not 
waive his right to have the June and July 1998 examination 
reports considered by the RO, as they did not exist at the time 
of the April 1998 hearing.  Accordingly, this case must be 
remanded to the RO for consideration of the additional evidence. 

Therefore, in order to give the veteran every consideration with 
respect to the present appeal, this case is REMANDED for the 
following action:  

1.  The RO should contact the veteran and 
inquire as to whether he has received any 
additional treatment for his service-
connected left ankle and left foot 
disability since the time of the last 
request for such material.  If so, and 
after obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file.  

2.  Upon completion of the above requested 
development, the RO should readjudicate the 
veteran's claim for an increased rating, 
taking into consideration any newly 
associated evidence, including the reports 
of the June and July 1998 rating 
examination reports.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished an 
SSOC, and be afforded the opportunity to 
respond thereto before the case is returned 
to the Board for further review.  

The purpose of this REMAND is to afford the veteran due process 
of law.  The Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires to 
have considered in connection with his current appeal.  No action 
is required of the veteran until he is further notified.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

